 


114 HR 1311 IH: Human Trafficking Fraud Enforcement Act of 2015
U.S. House of Representatives
2015-03-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1311 
IN THE HOUSE OF REPRESENTATIVES 
 
March 4, 2015 
Mrs. Carolyn B. Maloney of New York (for herself and Mr. Poe of Texas) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To provide for the establishment of an office within the Internal Revenue Service to focus on violations of the internal revenue laws by persons who are under investigation for conduct relating to the promotion of commercial sex acts and trafficking in persons crimes, and to increase the criminal monetary penalty limitations for the underpayment or overpayment of tax due to fraud. 
 
 
1.Short titleThis Act may be cited as the Human Trafficking Fraud Enforcement Act of 2015. 2.Office for tax law enforcement relating to human trafficking and promotion of commercial sex acts (a)EstablishmentThe Secretary of the Treasury shall establish an office within the Internal Revenue Service to investigate and prosecute violations of the internal revenue laws by persons that appear to be engaged in conduct in violation of any of the provisions specified in subsection (b). 
(b)Certain criminal provisions relating to human trafficking and promotion of commercial sex actsThe provisions of law referenced in this subsection are as follows: (1)The following provisions of title 18, United States Code: 
(A)Section 1351. (B)Section 1589. 
(C)Section 1590. (D)Section 1591(a). 
(E)Section 1952. (F)Section 2421. 
(G)Section 2422. (H)Subsection (a), (d), or (e) of section 2423. 
(2)Section 1328 of title 8, United States Code. (3)The laws of any State or territory that prohibit the promotion of prostitution or of any commercial sex act (as such term is defined in section 1591(e)(3) of title 18, United States Code). 
(c)Cooperation with Department of JusticeTo the extent possible, the office established under subsection (a) shall cooperate with the Child Exploitation and Obscenity Section of the Department of Justice and the Innocence Lost National Initiative of the Federal Bureau of Investigation. (d)ReportNot later than 1 year after the date of the enactment of this Act, the Secretary of the Treasury shall report to the Committee on Ways and Means of the House of Representatives and the Committee on Finance of the Senate on the enforcement activities of the office established under subsection (a) and shall include any recommendations for statutory changes to assist in future prosecutions pursuant to this section. 
(e)Applicability of whistleblower awards to victims of human traffickingFor purposes of making an award under paragraph (1) or (2) of section 7623(b) of the Internal Revenue Code of 1986 with respect to information provided by victims of any person convicted of violating any of the provisions specified in subsection (b), the determination of whether such person is described in such paragraph shall be made without regard to paragraph (3) of section 7623(b) of such Code. (f)Authorization of appropriations (1)In generalThere is authorized to be appropriated not more than $4,000,000 for fiscal year 2016 to carry out subsection (a). 
(2)Additional funding for administration of officeUnless specifically appropriated otherwise, there is authorized to be appropriated and is appropriated to the office established under subsection (a) for fiscal years 2016 and 2017 for the administration of such office an amount equal to the sum of— (A)the amount of any tax under chapter 1 of the Internal Revenue Code of 1986 (including any interest) collected during such fiscal years as the result of the actions of such office, plus 
(B)the amount of any civil or criminal monetary penalties imposed under such Code relating to such tax and so collected.Amounts not expended under the preceding sentence shall be transferred to and deposited in the Crime Victims Fund in the Treasury (42 U.S.C. 10601). 3.Increase in criminal monetary penalties (a)Attempt To evade or defeat taxSection 7201 of the Internal Revenue Code of 1986 (relating to attempt to evade or defeat tax) is amended— 
(1)by striking Any person and inserting the following:  (a)In generalAny person, and 
(2)by adding at the end the following new subsection:  (b)Attempt To evade or defeat tax attributable to human trafficking and commercial sex acts (1)In generalIn the case of any attempt to evade or defeat any tax attributable to income derived from an act described in paragraph (2), subsection (a) shall be applied— 
(A)by substituting $500,000 ($1,000,000 for $100,000 ($500,000, and (B)by substituting 10 years for 5 years. 
(2)Human trafficking and commercial sex actsFor purposes of paragraph (1), an act described in this paragraph is any act which is a violation of any of the provisions specified in section 2(b) of the Human Trafficking Fraud Enforcement Act of 2015.. (b)Willful failure To file return, supply information, or pay tax (1)General increase in monetary penaltySection 7203 of the Internal Revenue Code of 1986 (relating to willful failure to file return, supply information, or pay tax) is amended by striking $25,000 and inserting $50,000. 
(2)Increase in penalties for failure to file with respect to tax attributable to human trafficking and commercial sex acts 
(A)In generalSection 7203 of the Internal Revenue Code of 1986 (relating to willful failure to file return, supply information, or pay tax), as amended by paragraph (1), is amended by striking Any person in the first sentence and inserting the following:  (a)In generalAny person, and 
(B)by adding at the end the following new subsection:  (b)Failure To file with respect to tax attributable to human trafficking and commercial sex actsIn the case of any failure with respect to any tax attributable to income derived from an act described in paragraph (2) of section 7201(b), the first sentence of subsection (a) shall be applied by substituting— 
(1)felony for misdemeanor, (2)$500,000 ($1,000,000 for $50,000 ($100,000, and 
(3)10 years for 1 year.. (3)Conforming amendmentThe third sentence of section 7203(a) of the Internal Revenue Code of 1986 (as amended by paragraph (1)) is amended by striking this section and inserting this subsection. 
(c)Fraud and false statementsSection 7206 of the Internal Revenue Code of 1986 (relating to fraud and false statements) is amended— (1)by striking Any person and inserting the following: 
 
(a)In generalAny person, and (2)by adding at the end the following new subsection: 
 
(b)Fraud and false statements with respect to tax attributable to human trafficking and commercial sex actsIn the case of any violation of subsection (a) relating to any tax attributable to income derived from an act described in paragraph (2) of section 7201(b), subsection (a) shall be applied— (1)by substituting $500,000 ($1,000,000 for $100,000 ($500,000, and 
(2)by substituting 5 years for 3 years.. (d)Penalties may be applied in addition to other penaltiesSection 7204 of the Internal Revenue Code of 1986 (relating to fraudulent statement or failure to make statement to employees) is amended by striking the penalty provided in section 6674 and inserting the penalties provided in sections 6674, 7201, and 7203. 
(e)Increase in monetary limitation for underpayment or overpayment of tax due to fraudSection 7206 of the Internal Revenue Code of 1986 (relating to fraud and false statements), as amended by subsection (c), is amended by adding at the end the following new subsection:  (c)Increase in monetary limitation for underpayment or overpayment of tax due to fraudIf any portion of any underpayment (as defined in section 6664(a)) or overpayment (as defined in section 6401(a)) of tax required to be shown on a return is attributable to fraudulent action described in subsection (a), the applicable dollar amount under subsection (a) shall in no event be less than an amount equal to such portion. A rule similar to the rule under section 6663(b) shall apply for purposes of determining the portion so attributable.. 
(f)Moneys available To assist victims of crimeThere are hereby appropriated to the Crime Victims Fund (42 U.S.C. 10601) amounts equivalent to the increase in receipts to the Treasury by reason of the amendments made by this section. Such amounts shall be available for victim assistance grants under the Victims of Crime Act of 1984, including crisis intervention, emergency shelter and transportation, counseling, and criminal justice advocacy to victims of crime. (g)Effective dateThe amendments made by this section shall apply to actions, and failures to act, occurring after the date of the enactment of this Act. 
 
